PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AY et al.
Application No. 15/828,430
Filed: 30 Nov 2017
For: 3D MODELING SYSTEMS AND METHODS

:
:
:	DECISION ON PETITION
:
:
:

The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed December 28, 2021.

The petition is GRANTED.

The Notice of Abandonment mailed December 24, 2021 improperly indicated that the application was abandoned for failure to timely submit an appeal brief in furtherance of the Notice of Appeal filed  May 28, 2021. Pursuant to 37 CFR 41.37, an appeal brief must be filed within two months from the date of filing of the Notice of Appeal under 37 CFR 41.31. Submission of the appeal brief is subject to extensions of time pursuant to 37 CFR 41.37(e). As the maximum period of time for submission of the appeal brief had not expired as of the mailing of the Notice of Abandonment, the Notice of Abandonment was prematurely mailed.

In view of the premature mailing of the Notice of Abandonment, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to Group Art Unit 2148 for processing of applicant’s request for continued examination (including submission and five-month extension of time), timely filed filed December 28, 2021, in furtherance of the Notice of Appeal.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions